—Appeal by the defendant from two judgments of the Supreme Court, Queens County (Rios, J.), both rendered December 1, 1995, convicting him of burglary in the second degree and criminal mischief in the fourth degree under Indictment No. 732/94, and burglary in the second degree and criminal mischief in the second degree under Indictment No. 3269/ 94, upon jury verdicts, and imposing sentences.
Ordered that the judgments are affirmed.
The trial court’s denial of the defendant’s request to charge criminal trespass in the second degree as a lesser-included offense of burglary in the second degree was proper since there was no reasonable view of the evidence that the defendant committed the lesser offenses but not the greater (see, People v Glover, 57 NY2d 61, 64). The defendant’s contention that he had a license or privilege to enter one of the burglarized premises did not justify submitting the lesser-included offense *533to the jury with respect to that charge (see, People v Figueroa, 154 AD2d 389, 390; People v Harrell, 133 AD2d 706, 707).
The defendant’s remaining contentions are unpreserved for appellate review or without merit. Ritter, J. P., Sullivan, Gold-stein and Lerner, JJ., concur.